Case 6:21-mj-01655-GJK Document6 Filed 08/13/21 Page 1 of 6 PagelD 15

UNITED STATES DISTRICT COURT
MIDDLE DisTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

v. CASE NO: 6: 21-mj-1655

KAREEM NEAL

ORDER SETTING
CONDITIONS OF RELEASE

IT IS ORDERED that the release of the defendant is subject to the following conditions
and provision:

(1) The defendant must not violate any federal, state or local law while on release in this case.

(2) | The defendant must cooperate in the collection of a DNA sample if the collection is
authorized by 42 U.S.C. § 14135a.

(3) The defendant shall not change residence without advance approval from the Pretrial
Services Office and must immediately advise the court, Pretrial Services Officer, defense
counsel and the U.S. Attorney in writing of any change in address and/or telephone
number.

(4) The defendant must appear at.all proceedings as required and must surrender for service
of any sentence imposed as directed. The defendant shall next appear in the United States
Courthouse, 401 W. Central Boulevard, Orlando, FL 32801, in the Courtroom directed
upon notice, or appear in the district in which the charge(s) were filed.

(5) The defendant must report as soon as possible to the Pretrial Services Officer any contact
with law enforcement personnel, including but not limited to any questioning, traffic stop
or arrest.

(6) The defendant must refrain from any use of possession of a narcotic drug or other
controlled substance listed in 21 U.S.C. § 802, unless with prior written approval of the
Pretrial Services Officer or as may be lawfully prescribed in writing by a licensed medical
practitioner.

(7) Defendant shall not attempt to influence, intimidate, threaten, injure, tamper with, or

retaliate against any juror, judicial officer, witness, victim, informant or family members
thereof in this case.

AO 199A Order Setting Conditions of Release
Case 6:21-mj-01655-GJK Document 6 Filed 08/13/21 Page 2 of 6 PagelD 16

(8)

(9)

If ordered to comply with drug testing or location monitoring, the defendant must refrain
from tampering with, obstructing, or attempting to obstruct or tamper, with the efficiency
and accuracy of any such testing or monitoring.

If ordered to surrender his or her passport, the defendant must refrain from seeking any
passport or travel documents.

ADDITIONAL CONDITIONS OF RELEASE

In order to reasonably assure the appearance of the defendant and the safety of other

persons in the community, it is FURTHER ORDERED that the release of the defendant is
subject to the conditions marked below.

OWN RECOGNIZANCE

x *PRETRIAL SUPERVISION: Defendant shall be subject to Pretrial Supervision
and shall report as directed by the Pretrial Service Office.

THIRD PARTY CUSTODIAN: The defendant is placed in the custody of:
Name:

Who agrees to: (a) to supervise the defendant in accordance with all the conditions of

release, (b) to use every effort to assure the appearance of the defendant at all scheduled

court proceedings, and (c) to notify the court immediately in the event the defendant
violates any conditions of release or disappears.

 

Signed:
Custodian or Proxy
FINANCIAL CONDITION:
Unsecured Bond: Upon defendant executing an unsecure bond binding the
defendant to pay the United States the sum $ _ in the event

of failure to appear as required or to surrender as directed for service of any
sentence imposed.

Secured Bond: Upon defendant providing a secured bond guaranteeing payment
to the United States the sum of $ in the event of a failure to
appear as required or to appear for service of any sentence imposed.

aan AND WEAPONS:

« *Refrain from having in the defendant's residence, or otherwise in the
defendant's possession, any firearm, ammunition, destructive device, or other
dangerous weapon.

AO 199A Order Setting Conditions of Release
Case 6:21-mj-01655-GJK Document 6 Filed 08/13/21 Page 3 of 6 PagelD 17

E OYMENT/EDUCATION:
Maintain or actively seek verifiable employment.
Maintain or commence and education program.

RESIDENCE AND TRAVEL:

*Defendant's travel and residence is restricted to the Middle District of Florida
and , if applicable, the
district where the charge is pending as necessary for court appearances.

PASSPORT/TRAVEL DOCUMENTS:
Surrender any passport.
prior to release, or
to Clerk, U.S. District Court, by 4:00 p.m. on not to obtain
any passport or travel document.

LOCATION MONITORING:

*Defendant will participate in the Location Monitoring program and abide by

all the rules of the program, with:

global position satellite monitoring; or

electronic monitoring;

and will pay all or part of the costs of electronic monitoring as determined by

pretrial services:

Curfew: You are restricted to residence everyday from to
, or as directed by the Pretrial Services Officer.

Home Detention: You are restricted to your residence at all times except for

employment; education, religious services; medical, substance abuse, or mental

health treatment; attorney visits; court appearances; court-ordered obligations;

or other activities as pre-approved by the Pretrial Services Officer.

Home Incarceration: You are restricted to your residence at all times except for

medical needs or treatment, religious services, meetings with counsel regarding

this case, and court appearances pre-approved by the Pretrial Services Officer.

Stand Alone Monitoring: You have no residential curfew, home detention, or

home incarceration restrictions. However, you much comply with the location or

travel restrictions as imposed by the court.

Note: Stand Alone Monitoring should be used in conjunction with global

positioning system (GPS) technology.

PSYCHOLOGICAL:
Participate in a psychiatric and/or mental health assessment/evaluation

and/or treatment, as directed by Pretrial Services Officer with costs to be borne
by defendant, as determined by Pretrial Services Officer.

ALCOHOL:
Refrain from use of alcohol.
Refrain from excessive use of alcohol.

AO 1994A Order Setting Conditions of Release
Case 6:21-mj-01655-GJK Document 6 Filed 08/13/21 Page 4 of 6 PagelD 18

D

TESTING AND TREATMENT:

Submit to any method of testing required by the Pretrial Services Officer or the
supervising officer for determining whether the defendant is using a prohibited
substance. Such methods may be used with random frequency and include urine
testing, the wearing of sweat patch, a remote alcohol testing system, and/or any
form of prohibited substance screening or testing.

Participate in a program of inpatient or outpatient substance abuse testing,
education and/or program if deemed advisable by Pretrial Services Officer
and pay a percentage of the fee as determined by Pretrial Services Officer.

ADDITIONAL ADAM WALSH ACT CONTACT WITH MINORS:

No contact with minors.
No contact with minors without a responsible adult present.

COMPUTER/TECHNOLOGY RESTRICTIONS:
DEFENDANT'S RESIDENCE SHALL NOT HAVE OR CONTAIN:

Any internet service or provider; and

Any internet access device (including but not limited to any computer, smart
phone, hand-held computing device, or gaming console); and

Any medium capable of storing content from the internet (for example, a flash
drive, a compact disc, a floppy disk, and cloud based storage); and,

Encrypted data or content, or any device capable of encrypting data or
content.

DEFENDANT SHALL NOT POSSESS OR USE:

Any internet access device (including, but not limited to any computer, smart
phone, hand-held computing device, gaming console or Smart Television).

This prohibition applies to all locations, whether public or private, such as
libraries, internet cafes, your place(s) of employment, educational facilities or
any other third-party locations; and

Any medium capable of storing content from the internet (for example, a flash
drive, a compact disc, a floppy disk and cloud based storage); and

Encrypted data or content, or any device capable of encrypting data or content.

AT WORK, NOTWITHSTANING THE FOREGOING, DEFENDANT:

MAY:

MAY NOT:

use a computer at work solely for work purposes and shall not access any illegal
or prohibited content. Defendant and his employer must permit routine inspection
of the device or medium to confirm adherence to this condition. You must inform
your employer and any other third party this condition might affect of this
condition, including the inspection provision. The United States Pretrial Services
Office must conduct any inspections in a manner no more intrusive than
necessary to ensure compliance with this condition.

4
Case 6:21-mj-01655-GJK Document 6 Filed 08/13/21 Page 5 of 6 PagelD 19.

IDENTIFICATION AND CREDIT:
Defendant shall not possess any identification document of a third-party,
including but not limited to passport, social security cards, driver license.
Defendant shall not apply for any new line or form of credit whatsoever without
prior written approval from the Pretrial Services Officer.

ADDITIONAL CONDITIONS:

 

 

 

 

 

 

 

ADVICE OF PENALTIES AND SANCTIONS TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS.

A violation of any of the foregoing conditions of release may result in the
immediate issuance of a warrant for your arrest, a revocation of release, an order of
detention, and a prosecution for contempt of court and could result in a term of
imprisonment, a fine, or both.

The commission of a Federal offense while on pretrial release may result in an
additional sentence to a term of imprisonment of not more than ten years, if the offense
is a felony, or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and
a $250,000 fine or both to obstruct a criminal investigation. It is a crime punishable by
up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
victim or informant, to retaliate or attempt to retaliate against a witness, victim or
informant, or to intimidate or attempt to intimidate a witness, victim, juror, informant or
officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of
release, or to surrender for the service of sentence, you may be prosecuted for failing to
appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more, you shall be fined not more than $250,000 or imprisoned for not
more than ten years or both;

(2) an offense punishable by imprisonment for a term of five ycars or more, but less than
fifteen years, you shall be fined not more than $250,000 or imprisonment not more than
five years or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisonment not more
Case 6:21-mj-01655-GJK Document 6 Filed 08/13/21 Page 6 of 6 PagelD 20

than two years or both;
(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more
than one year or both.

A term of imprisonment imposed for failure to appear or surrender shall be in
addition to the sentence for any other offense. In addition, a failure to appear may result
in the forfeiture of any bond posted.

ACKNOWLEDGEMNT OF DEFENDANT

1 acknowledge that I am the defendant in this case and that I am aware of the
conditions of release. I promise to obey all conditions of release, to appear as directed,
and to surrender for service of any sentence imposed. I am aware of the a

sanctions set forth above. .

Signature of Defendant

10824 GlenC/ove Or fer /e/
Address of Defendant
A FLL
ity and State (25) pct : ¥y

DIRECTIONS TO THE UNITED STATES MARSHAL

x The defendant is ORDERED released after processing.

__ The United States Marshal is ORDERED to keep defendant in custody until notified
by the Clerk or Judicial Officer that the defendant has posted bond and/or complied
with all other conditions for release. The defendant shall be produced before the
appropriate judicial officer at the time and place specified, if still in custody.

Date: August 13, 2021.

  

EGORYA. RELLY
UNITED STATIS MAGISTRATE JUDGE

Copies to:

Pretrial Services Office
Defendant

U.S. Marshal
